EDWARDS, Judge.
This court, ex proprio motu, issued an order to show cause why plaintiff’s appeal should not be dismissed on the basis that the judgment was signed after the motion for appeal was granted.
Plaintiff contends that since the judgment was eventually signed and placed in the record before the record was lodged, the defect was cured and the appeal perfected.
Article 1911 of the Code of Civil Procedure provides: “Except as otherwise provided by law, every final judgment shall be signed by the judge. For the purpose of an appeal as provided in Article 2083, no appeal may be taken from a final judgment until the requirement of this Article has been fulfilled.”
The appeal was prematurely taken, and is therefore dismissed.
APPEAL DISMISSED.